                                                                                               (1 of 56)
                  Case:
                 Case   20-80057, 03/20/2020,
                      5:18-cr-00258-EJD       ID: 11637951,
                                         Document           DktEntry:
                                                    442-9 Filed       1-1, Page
                                                                07/10/20   Page11of
                                                                                 of156

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                             March 20, 2020


       No.:                        20-80057
                                   2:16-cv-02138-HRH, 2:16-cv-02373-HRH, 2:16-cv-
       D.C. Nos.:
                                   02660-HRH, 2:16-cv-02775-HRH, 2:16-cv-03599-HRH,
       Short Title:                B.P., et al v. Ramesh Balwani


       Dear Appellant/Counsel

       This is to acknowledge receipt of your Petition for Permission to Appeal under
       Federal Rule of Civil Procedure 23(f).

       All subsequent letters and requests for information regarding this matter will be
       added to your file to be considered at the same time the cause is brought before the
       court.

       The file number and the title of your case should be shown in the upper right
       corner of your letter to the clerk's office. All correspondence should be directed to
       the above address pursuant to Circuit Rule 25-1.
                                                                                                  (2 of 56)
                  Case:
                 Case   20-80057, 03/20/2020,
                      5:18-cr-00258-EJD       ID: 11637951,
                                         Document           DktEntry:
                                                    442-9 Filed       1-2, Page
                                                                07/10/20   Page12of
                                                                                 of256



                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court



                        ATTENTION ALL PARTIES AND COUNSEL
                     PLEASE REVIEW PARTIES AND COUNSEL LISTING



       We have opened this appeal/petition based on the information provided to us by
       the appellant/petitioner and/or the lower court or agency. EVERY attorney and
       unrepresented litigant receiving this notice MUST immediately review the caption
       and service list for this case and notify the Court of any corrections.

       Failure to ensure that all parties and counsel are accurately listed on our docket,
       and that counsel are registered and admitted, may result in your inability to
       participate in and/or receive notice of filings in this case, and may also result in the
       waiver of claims or defenses.

       PARTY LISTING:
       Notify the Clerk immediately if you (as an unrepresented litigant) or your client(s)
       are not properly and accurately listed or identified as a party to the appeal/petition.
       To report an inaccurate identification of a party (including company names,
       substitution of government officials appearing only in their official capacity, or
       spelling errors), or to request that a party who is listed only by their lower court
       role (such as plaintiff/defendant/movant) be listed as a party to the appeal/petition
       as an appellee or respondent so that the party can appear in this Court and submit
       filings, contact the Help Desk at http://www.ca9.uscourts.gov/cmecf/feedback/ or
       send a letter to the Clerk. If you or your client were identified as a party to the
       appeal/petition in the notice of appeal/petition for review or representation
       statement and you believe this is in error, file a motion to dismiss as to those
       parties.

       COUNSEL LISTING:
       In addition to reviewing the caption with respect to your client(s) as discussed
       above, all counsel receiving this notice must also review the electronic notice of
       docket activity or the service list for the case to ensure that the correct counsel are
                                                                                            (3 of 56)
       Case:
      Case   20-80057, 03/20/2020,
           5:18-cr-00258-EJD       ID: 11637951,
                              Document           DktEntry:
                                         442-9 Filed       1-2, Page
                                                     07/10/20   Page23of
                                                                      of256

listed for your clients. If appellate counsel are not on the service list, they must file
a notice of appearance or substitution immediately or contact the Clerk's office.

NOTE that in criminal and habeas corpus appeals, trial counsel WILL remain as
counsel of record on appeal until or unless they are relieved or replaced by Court
order. See Ninth Circuit Rule 4-1.

REGISTRATION AND ADMISSION TO PRACTICE:
Every counsel listed on the docket must be admitted to practice before the Ninth
Circuit AND registered for electronic filing in the Ninth Circuit in order to remain
or appear on the docket as counsel of record. See Ninth Circuit Rules 25-5(a) and
46-1.2. These are two separate and independent requirements and doing one does
not satisfy the other. If you are not registered and/or admitted, you MUST, within 7
days from receipt of this notice, register for electronic filing AND apply for
admission, or be replaced by substitute counsel or otherwise withdraw from the
case.

If you are not registered for electronic filing, you will not receive further notices of
filings from the Court in this case, including important scheduling orders and
orders requiring a response. Failure to respond to a Court order or otherwise meet
an established deadline can result in the dismissal of the appeal/petition for failure
to prosecute by the Clerk pursuant to Ninth Circuit Rule 42-1, or other action
adverse to your client.

If you will be replaced by substitute counsel, new counsel should file a notice of
appearance/substitution (no form or other attachment is required) and should note
that they are replacing existing counsel. To withdraw without replacement, you
must electronically file a notice or motion to withdraw as counsel from this
appeal/petition and include your client's contact information.

To register for electronic filing, and for more information about Ninth Circuit
CM/ECF, visit our website at http://www.ca9.uscourts.gov/cmecf/#section-
registration.

To apply for admission, see the instructions and form application available on our
website at https://www.ca9.uscourts.gov/attorneys/.
                                                                                      (4 of 56)
          Case:
         Case   20-80057, 03/20/2020,
              5:18-cr-00258-EJD       ID: 11637951,
                                  Document          DktEntry:
                                             442-9 Filed      1-3, Page
                                                         07/10/20   Page14ofof53
                                                                               56




                             UNITED STATES COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT


                                               NO.


                      IN RE ARIZONA THERANOS, INC., LITIGATION


      Petition to Immediately Appeal from an Order Granting Class Certification
             By the United States District Court for the District of Arizona,

                                     No. 2:16-cv-2138-HRH
                                       (Consolidated with:
                                       No. 2:16-cv-2373-HRH
                                       No. 2:16-cv-2660-HRH
                                       No. 2:16-cv-2775-HRH
                                       No. 2:16-cv-3599-HRH)

                  Honorable H. Russel Holland, United States District Judge


                         PETITION FOR PERMISSION TO APPEAL
                                  FILED UNDER SEAL


                                                     Stephen M. Rummage
                                                     Fred B. Burnside
                                                     Davis Wright Tremaine LLP
                                                     920 Fifth Avenue, Suite 3300
                                                     Seattle, Washington 98104-1610
                                                     Tel: (206) 622-3150
                                                     Fax: (206) 757-7700 Fax

                                   Attorneys for Defendant Ramesh Balwani



4835-5733-1127v.3 0103509-000007
                                                                                                                          (5 of 56)
           Case:
          Case   20-80057, 03/20/2020,
               5:18-cr-00258-EJD       ID: 11637951,
                                   Document          DktEntry:
                                              442-9 Filed      1-3, Page
                                                          07/10/20   Page25ofof53
                                                                                56




                                        TABLE OF CONTENTS

I.        RELIEF REQUESTED ...................................................................................1

II.       INTRODUCTION ...........................................................................................1

III.      FACTUAL AND PROCEDURAL BACKGROUND ....................................3

     A. Theranos’s Blood Testing Business ................................................................3

     B. Plaintiffs’ Testing Experience .........................................................................5

IV.       QUESTIONS SOUGHT TO BE APPEALED ................................................8

V.        ARGUMENT ...................................................................................................9

     A. The Order Manifestly Erred in Assessing Predominance. ..............................9

       1. Individual Proof Could Lead to Verdicts in Mr. Balwani’s Favor as to
       Large Swaths of the Class. ................................................................................10

       2. The District Court Committed Manifest Error in Failing to Consider the
       Impact of Defenses on the Predominance of Common Issues at Trial. ............13

     B. The Order Manifestly Erred in Finding Superiority
        for the Arizona Claims...................................................................................17

VI.       CONCLUSION..............................................................................................20




                                                           i
4835-5733-1127v.3 0103509-000007
                                                                                                                         (6 of 56)
          Case:
         Case   20-80057, 03/20/2020,
              5:18-cr-00258-EJD       ID: 11637951,
                                  Document          DktEntry:
                                             442-9 Filed      1-3, Page
                                                         07/10/20   Page36ofof53
                                                                               56




                                     TABLE OF AUTHORITIES

Federal Cases
Backhaut v. Apple, Inc.,
  74 F. Supp. 3d 1033 (N.D. Cal. 2014) ................................................................ 12

Berger v. Home Depot USA, Inc.,
   741 F.3d 1061 (9th Cir. 2014) ......................................................................16, 17

Boyle v. Lorimar Prods., Inc.,
  13 F.3d 1357 (9th Cir. 1994) .............................................................................. 20

Browning-Ferris Inds. v. Kelco Disposal, Inc.,
   492 U. S. 257 (1989) ........................................................................................... 19

Campion v. Old Republic Prot. Co.,
  272 F.R.D. 517 (S.D. Cal. 2011) ........................................................................ 12

Chamberlan v. Ford Motor Co.,
  402 F.3d 952 (9th Cir. 2005) ................................................................................ 9

Comcast Corp. v. Behrend,
  569 U.S. 27 (2013) .............................................................................................. 15

Ellis v. Costco Wholesale Corp.,
   657 F.3d 970 (9th Cir. 2011) .............................................................................. 16

Imber-Gluck v. Google Inc.,
  2015 WL 1522076 (N.D. Cal. 2015) .................................................................. 18

In re PPA Prods. Liab. Litig.,
    214 F.R.D. 614 (W.D. Wash. 2003) ................................................................... 19

Kamm v. California City Development Co.,
  509 F.2d 205 (9th Cir. 1975) ..............................................................3, 17, 18, 19

Martinelli v. Petland, Inc.,
  274 F.R.D. 658 (D. Ariz. 2011) .......................................................................... 12

Mays v. Wal-Mart Stores, Inc.,
  -- Fed. Appx. --, 2020 WL 1277642 (9th Cir. 2020) .......................................... 17


                                                          i
4835-5733-1127v.3 0103509-000007
                                                                                                                           (7 of 56)
          Case:
         Case   20-80057, 03/20/2020,
              5:18-cr-00258-EJD       ID: 11637951,
                                  Document          DktEntry:
                                             442-9 Filed      1-3, Page
                                                         07/10/20   Page47ofof53
                                                                               56




Mazza v. American Honda Motor Co., Inc.,
  666 F.3d 581 (9th Cir. 2012) ........................................................................15, 16

Pac. Mut. Life Ins. Co. v. Haslip,
  499 U.S. 1 (1991) .................................................................................................. 3

Thornton v. State Farm Mut. Auto Ins. Co.,
  2006 U.S. Dist. LEXIS 83972 (N.D. Ohio 2006)............................................... 18

United States v. Holmes & Balwani,
  No. 18-cr-00258-EJD-SVK, Dkt. 39 (N.D. Cal. 2018) ...................................... 20

Valentino v. Carter-Wallace,
   97 F.3d 1227 (9th Cir. 1996) .............................................................................. 17

Wal-Mart Inc. v. Dukes,
  564 U.S. 338 (2011) ..................................................................................3, 14, 17

Zinser v. Accufix Research Inst., Inc.,
   253 F.3d 1180 (9th Cir. 2001), amended by 273 F.3d 1266 (9th
   Cir. 2001) ..........................................................................................10, 13, 15, 17

State Cases
Peery v. Hansen,
   585 P.2d 574 (Ariz. Ct. App. 1978).................................................................... 12

Federal Statutes
Racketeer Influenced and Corrupt Organizations Act .............................2, 11, 12, 19

Rules Enabling Act ......................................................................................14, 15, 17

State Statutes
Arizona Consumer Fraud Act .............................................................................. 2, 12

California False Advertising Law ........................................................................ 2, 12

California Unfair Competition Law ...............................................................2, 12, 16




                                                           ii
4835-5733-1127v.3 0103509-000007
                                                                                                                                     (8 of 56)
           Case:
          Case   20-80057, 03/20/2020,
               5:18-cr-00258-EJD       ID: 11637951,
                                   Document          DktEntry:
                                              442-9 Filed      1-3, Page
                                                          07/10/20   Page58ofof53
                                                                                56




Rules
Federal Rules of Appellate Procedure
   5(a) ........................................................................................................................ 1

Federal Rules of Civil Procedure
   23...................................................................................................................14, 17
   23(a) .................................................................................................................... 18
   23(b)(3) ........................................................................................................passim
   23(c) .................................................................................................................... 14
   23(f)................................................................................................................... 1, 9

Other Authorities
Restatement (Second) of Torts § 908 (1977), Comment a ...................................... 19




                                                               iii
4835-5733-1127v.3 0103509-000007
                                                                                        (9 of 56)
          Case:
         Case   20-80057, 03/20/2020,
              5:18-cr-00258-EJD       ID: 11637951,
                                  Document          DktEntry:
                                             442-9 Filed      1-3, Page
                                                         07/10/20   Page69ofof53
                                                                               56




                                   I.         RELIEF REQUESTED
         Ramesh Balwani seeks permission under Fed. R. Civ. P. 23(f) and Fed. R.
App. P. 5(a) to appeal an Order Granting Motion for Class Certification entered by

the District Court for the District of Arizona on March 6, 2020 (“Order”).
                                        II.    INTRODUCTION
         This case rests on the premise that Plaintiffs and members of their proposed

classes purchased blood tests that Theranos, Inc., performed using technology that
was not ready for consumer use. (Mr. Balwani is the former Theranos Chief
Operating Officer.) Plaintiffs explained their theory:

             Theranos attempted to develop robotic, nano-technology to perform
             routine blood work on “tiny” samples taken from a “fingerstick”
             draw. Over the years, the company produced devices, or modified
             existing devices, to analyze fingerstick blood, but it never
             successfully built a market-ready nano-technology analyzer.
             Theranos also designed containers for the tiny samples ... and lancets
             for the tiny draws, but they too were faulty and were never validated,
             even though, just like the nano-analyzers, they were used in the
             Arizona and California markets.
Dkt. 303 4:10-16. Plaintiffs argued “Theranos’s fingerstick blood testing was at all
pertinent times still in development … and nowhere near able to serve the essential

purpose of reliable blood testing.” Id. 4:20-26.
         This theory of the case, however, ignores one undisputed fact: Theranos
performed most blood tests for Plaintiffs’ proposed class—and all tests for the last

ten months of the class period—using the same venous draws and analytical
devices that competitive blood testing services use. Mr. Balwani’s defense of
Plaintiffs’ claims will involve class member by class member cross-examination to


                                                   1
4835-5733-1127v.3 0103509-000007
                                                                                          (10 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                Document           DktEntry:
                                           442-9 Filed       1-3, Page
                                                       07/10/20   Page710
                                                                        ofof
                                                                           5356




show that individual class members throughout the class period received accurate,
actionable blood testing results, at a fair price. Plaintiffs’ depositions on this

theory bore fruit, showing (a) a properly instructed jury could find for Mr. Balwani
based on their individual testimony and (b) almost all Arizona Plaintiffs had been
refunded for their Theranos tests through Theranos’s settlement with the Arizona

Attorney General.
         The district court ignored these issues in certifying classes to pursue claims
against Mr. Balwani. Its Order raises issues of recurring significance that will

escape review absent prompt consideration. Further, its treatment of predominance
and superiority issues is manifestly erroneous.
         First, applying Rule 23(b)(3), the Order found common issues predominated

on claims against Mr. Balwani under the Arizona Consumer Fraud Act, the federal
Racketeer Influenced and Corrupt Organizations Act (“RICO”), the California
Unfair Competition Law (“UCL”), and the California False Advertising Law

(“FAL”).1 But in deciding predominance under Rule 23(b)(3), the district court
considered only Plaintiffs’ theory of the case. Tacitly conceding Mr. Balwani’s
theory of the case would present overwhelming individual issues barring class

certification, the district court held his theory made no difference because plaintiffs
articulated a “unifying theory”—a theory designed to glide by individual issues.
This was manifest error because “a class cannot be certified on the premise that [a


1
 The Order also certified battery claims, which are not asserted against
Mr. Balwani.


                                            2
4835-5733-1127v.3 0103509-000007
                                                                                        (11 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                Document           DktEntry:
                                           442-9 Filed       1-3, Page
                                                       07/10/20   Page811
                                                                        ofof
                                                                           5356




defendant] will not be entitled to litigate ... defenses to individual claims.” Wal-
Mart Inc. v. Dukes, 564 U.S. 338, 367 (2011).

         Second, class action litigation is not superior under Rule 23(b)(3) where it
duplicates relief that can be efficiently obtained through other means. The Arizona
Attorney General obtained restitution for every Arizona resident (most of the class)

who had a Theranos blood test. In light of those refunds, the district court found a
class action superior as to Mr. Balwani only because the Arizona class could obtain
exemplary and punitive damages not sought by the Attorney General. But punitive

and exemplary damages further society’s interest in punishment and deterrence.
Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 22 (1991). The United States will
fully vindicate society’s interests in the criminal case it brought against

Mr. Balwani. The district court manifestly erred in ignoring Kamm v. California
City Development Co., 509 F.2d 205 (9th Cir. 1975), and finding a class action a
superior method for Arizona class members to proceed against Mr. Balwani.
                III.     FACTUAL AND PROCEDURAL BACKGROUND

         A.        Theranos’s Blood Testing Business
         Theranos operated two federally-certified blood testing labs: a high-
complexity lab in California and a moderate-complexity lab in Arizona, which

opened in February 2015. Dkt. 293, Ex. 16 at 37 (California); id. at 86 (Arizona).
Under federal regulations, Theranos could perform its proprietary fingerstick tests
only in its high-complexity California lab. Dkt. 291-2, Ex. 7 180:6-14. By

contrast, the Arizona lab processed samples only using FDA-cleared conventional
testing equipment—not Theranos fingerstick technology. Id. 192:18-21. Further,

                                            3
4835-5733-1127v.3 0103509-000007
                                                                                         (12 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                Document           DktEntry:
                                           442-9 Filed       1-3, Page
                                                       07/10/20   Page912
                                                                        ofof
                                                                           5356




if a patient sought a test outside Theranos’s testing menu, it would send the test for
processing at ARUP, a third-party lab in Utah that does not use “Theranos

technology.” Dkt. 293, Ex. 6 308:22-309:3. Plaintiffs never claimed samples sent
to ARUP yielded unreliable results.
         Although Plaintiffs’ claims focus on Theranos’s development of “robotic,

nano-technology to perform routine blood work on ‘tiny’ samples taken from a
‘fingerstick’ draw,” Dkt. 303 4:10-11 (class certification brief), most of the
proposed class—and almost all named Plaintiffs—had blood taken through a

conventional venous draw. Although Theranos began with mainly fingerstick
tests, 30-40% of tests in 2014 used venous samples. Dkt. 291-2, Ex. 4 129:5-11.
By August 2015—ten months before the class period’s end—Theranos stopped

using fingerstick blood altogether, performing tests only on venous samples using
FDA-cleared devices. Dkt. 291-2, Ex. 46 515:1-9.2 Further, Theranos’s Arizona
lab processed only venous blood samples on the same unmodified, FDA-cleared

commercial devices other labs use. Dkt. 291-2, Ex. 7 192:19-20. Theranos’s
California lab also processed venous samples, Dkt. 291-2, Ex. 4 299:7-20,
analyzed on standard commercial devices, Dkt. 293, Ex. 2 31:22-32:4, 197:1-16.

Each FDA-cleared and FDA-approved assay performed in the lab according to
manufacturers’ specifications, Dkt. 293, Ex. 5 236:17- 237:14, and Plaintiffs never
explained how testing on these devices could yield unreliable results.

2
 Plaintiffs found a document referring to one fingerstick test in September 2015.
Dkt. 318 12 n.9. Although likely a data entry error, it does not detract from the
point: fingerstick testing ended months before class period ended.


                                          4
4835-5733-1127v.3 0103509-000007
                                                                                          (13 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page10
                                                                        13ofof53
                                                                               56




         Contrary to the Order’s suggestion, Order 8-9, the parties are unable to
access Theranos’s test data, because it resides in encrypted databases. Dkt. 293,

Ex. 1 58:9-59:8, 64:12-66:7. As a result, no systematic way exists to determine
whether putative class members had venous or fingerstick draws, where their
samples were processed, or what devices were used.

         B.        Plaintiffs’ Testing Experience
         Plaintiffs’ class certification motion said nothing about the individuals the
Order appoints as class representatives. See Dkt. 303. In fact, many had blood
tested using the same testing methods used by Theranos’s competitors, including

even the same FDA-cleared machines. And they testified in deposition that, for the
most part, they received exactly what every blood-testing customer hopes to
receive: clinically actionable test results that helped them improve their health.

         The following facts about Plaintiffs’ testing experiences appeared below in
Mr. Balwani’s brief. Dkt. 290 8:5-12:21. Plaintiffs never contested these facts3:
         A.R. A.R. had a venous draw in June 2015 at Theranos’s only California

location, a Palo Alto Walgreens. No doctor told A.R. his Theranos results were
unreliable, and his later test results have been consistent with his Theranos results,
showing high glucose and cholesterol and low vitamin D. A.R. takes Vitamin D

supplements first prescribed after his Theranos test—though now at a different
dosage. The Theranos tests prompted a positive change in A.R.’s health care.

3
  Plaintiffs’ expert never reviewed Plaintiffs’ results and has no idea whether they
received accurate results, how the results fit into their medical histories, or whether
Theranos technology was involved. Dkt. 293, Ex. 8 75:12-22, 78:5-14, 79:16-25.


                                             5
4835-5733-1127v.3 0103509-000007
                                                                                         (14 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page11
                                                                        14ofof53
                                                                               56




         B.P. B.P. initially had fingerstick tests at Theranos; by 2015, B.P. had both
fingerstick and venous draws; and by 2016, B.P. had venous draws. B.P.’s

physician never said his Theranos results were inaccurate, they were consistent
with prior results from a Theranos competitor. B.P.’s medical circumstances
corroborate Theranos’s tests: he was previously diagnosed with diabetes and high

cholesterol, which the Theranos tests corroborated. His records also show his
physician prescribed medication for diabetes and cholesterol in 2012, years before
he began testing at Theranos. Based on B.P.’s Theranos testing, his physician

increased his diabetes medication, and he remains on that dose. Although
Theranos blood testing results initiated positive changes in B.P.’s health care, B.P.
received a full refund for Theranos blood tests from the Attorney General.

         B.B. B.B. was tested at Theranos in October 2014 in Gilbert, Arizona.
B.B.’s medical provider said her Theranos test results were “in about the same
range as [her] prior tests,” and B.B. made no “medical decisions that were different

from what [she] otherwise would have made” after her Theranos tests. B.B.
received a venous draw, not a fingerstick, and she was refunded for her Theranos
tests by the Arizona Attorney General.

         D.L. D.L. had venous draws in June and December 2015 in Arizona. She
alleged she received a false diagnosis for Sjogren’s Syndrome based on Theranos
tests—but five later tests with a Theranos competitors showed Theranos got it

right, and D.L.’s 2019 medical chart shows her provider confirming that D.L. has
Sjogren’s Syndrome. After receiving her Theranos results, D.L. changed her diet,
which made her “feel[] much better.” Theranos processed her first test in its

                                            6
4835-5733-1127v.3 0103509-000007
                                                                                        (15 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page12
                                                                        15ofof53
                                                                               56




Arizona and California labs, but several assays from D.L.’s second Theranos test—
including the test for Sjogren’s—were processed by ARUP, not Theranos.

Although D.L.’s Theranos results first disclosed her Sjogren’s syndrome and
prompted a beneficial lifestyle change, D.L. received a check from the Arizona
Attorney General fully refunding her Theranos tests.

         R.G. R.G. in September 2015 had a panel of tests for sexually transmitted
diseases. R.G. claims the only “incorrect” results he received from Theranos were
his “HIV results,” but that test was not run on “Theranos technology”: he had a

venous sample drawn, which was run on a conventional device. Unfortunately,
R.G.’s conventional HIV level-one screening test result was erroneously released
to his Theranos mobile application, and it showed the screening test was positive.

R.G. later accessed the full Theranos report on Theranos’s website, which showed
his level-two confirmatory HIV tests results were negative. A Theranos physician
then called R.G. to say his level-two confirmatory results were positive. Twelve

minutes later, the physician called back to say he had reported the wrong results
and, in fact, R.G.’s level-two results were negative, i.e., he did not have HIV. R.G.
had a follow up HIV test elsewhere—covered by insurance.

         Plaintiffs do not allege Theranos had any problems with HIV tests, which it
performed on conventional FDA-cleared devices. Because of R.G.’s individual
experience with one physician’s quickly corrected confusion, R.G. was refunded

twice: he received a $121.63 check from Theranos because its physician made an
error, and an identical check from the Arizona Attorney General.



                                           7
4835-5733-1127v.3 0103509-000007
                                                                                         (16 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page13
                                                                        16ofof53
                                                                               56




         S.J. S.J. claims she was tested twice, in July and November 2015. S.J. has
never been told her Theranos results were inaccurate. During her first test, S.J.

received a “fingerstick draw” for a diabetes-related test. Theranos ran S.J.’s test on
an FDA-cleared device, not on Theranos technology. S.J. testified that on a second
Theranos visit she received a “fingerstick and urine test.” But no documents

corroborate the claim of a second visit, which would be contested at trial. After the
second alleged test, S.J.’s medical provider briefly put her on diabetes
medication—which she was off within weeks. Even though she questions her

Theranos results, they were consistent with results from Theranos’s competitors.
         S.L. S.L. had venous (not fingerstick) blood drawn in February and October
2015 in Arizona. S.L. has never been told his Theranos results were inaccurate.

Theranos processed S.L.’s February tests in California, and his October tests at the
Arizona lab on conventional FDA-cleared machines—although Theranos had
S.L.’s second diabetes-related test processed at ARUP. S.L.’s Theranos results

were consistent with later lab results.

                     IV.       QUESTIONS SOUGHT TO BE APPEALED
         1.        Whether the district court erred in certifying Plaintiffs’ proposed
classes under Rule 23(b)(3) based on an analysis of predominance that looked

solely at Plaintiffs theory of the case without considering the impact of individual
issues associated with Mr. Balwani’s theory of the case?
         2.        Whether the district court erred in finding superiority under Rule

23(b)(3) as to Arizona class members suing Mr. Balwani given that (a) Arizona
class members were fully refunded for their Theranos tests and (b) punitive and

                                                8
4835-5733-1127v.3 0103509-000007
                                                                                          (17 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page14
                                                                        17ofof53
                                                                               56




exemplary damages serve no purpose as to Mr. Balwani, since federal criminal
proceedings will vindicate society’s interest, if any, in punishment and deterrence?
                                   V.    ARGUMENT
         In exercising its discretion to allow an appeal under Fed. R. Civ. P. 23(f),
this Court considers, among other things, whether “the certification decision
presents an unsettled and fundamental issue of law relating to class actions,

important both to the specific litigation and generally, that is likely to evade end-
of-the-case review” or “is manifestly erroneous.” Chamberlan v. Ford Motor Co.,
402 F.3d 952, 959 (9th Cir. 2005). Here, the Order is manifestly erroneous

because it ignored Mr. Balwani’s defenses in assessing how trial would unfold, in
contravention of binding precedent on predominance. Further, state and federal
proceedings involving Theranos and Mr. Balwani provide a superior way to

adjudicate compensation, punishment, and deterrence—the only matters that could
be settled by trial here. The district court manifestly erred when it found a class
action would be a superior way to proceed.
         A.        The Order Manifestly Erred in Assessing Predominance.
         For a damages claim under Rule 23(b)(3), common issues must predominate
at trial. “If the main issues in a case require the separate adjudication of each class

member’s individual claim or defense, a Rule 23(b)(3) action would be
inappropriate.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1189 (9th
Cir. 2001), amended by 273 F.3d 1266 (9th Cir. 2001) (quotation omitted).

         Because of individual issues as to causation, damages, and loss that are
central to Mr. Balwani’s defense theory, a fact-finder at trial could determine


                                            9
4835-5733-1127v.3 0103509-000007
                                                                                        (18 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page15
                                                                        18ofof53
                                                                               56




Plaintiffs’ (and class members’) claims only by considering facts unique to each
individual. For example, a properly instructed jury could find that A.R., D.L., and

S.L. improved their health through medication or dietary changes after receiving
Theranos results, that no evidence suggests those results were inaccurate or
unreliable, and that they therefore got what they paid for. Similarly, a jury could

find based on B.B. and B.P.’s testimony that their Theranos results were consistent
with results from other testing services, that they never believed the results were
unreliable, and that, in any event, they received full refunds. And while R.G. may

argue that he suffered personal anxiety based on the erroneous report of a positive
HIV test, a jury could find on an individual basis that he suffered no compensable
harm, given the brevity of the confusion and his double-refund.

         The district court acknowledged Mr. Balwani’s argument but dismissed it
out of hand simply because it was incompatible with Plaintiffs’ theory of the case.
Order 12. This was manifest error. The district court had the duty to consider both

parties’ claims and defenses, assess how both parties would try their case, and
determine whether individual issues would predominate at trial, not just during
Plaintiffs’ case in chief. By considering only Plaintiffs’ framing of the issues, the

district abdicated its responsibility. This Court should accept review, reverse, and
remand for consideration of Mr. Balwani’s theory of the case.

                   1.       Individual Proof Could Lead to Verdicts in Mr. Balwani’s
                            Favor as to Large Swaths of the Class.
         In the district court, Mr. Balwani explained, claim by claim, how individual
proof would be necessary to decide each class member’s damages claim, in light of


                                               10
4835-5733-1127v.3 0103509-000007
                                                                                        (19 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page16
                                                                        19ofof53
                                                                               56




the defenses he will mount at trial. Rather than engage this argument, Plaintiffs
relied on a simplistic assertion that they would win because “[e]vidence and expert

testimony at trial will show that but for Defendants’ concealment of material facts,
no reasonable consumer would have purchased the Defendants’ tests.” Dkt. 318
21:10-12. Plaintiffs argued that even if they received accurate test results (whether

from Theranos technology or conventional technology), relied and took action that
improved their health as a result, and spent no money for more testing, they are
entitled to recover. “Every Class member was injured,” Plaintiffs say, “when they

unwittingly paid for the unreliable results of Defendants’ scientific experiments,
instead of obtaining clinically acceptable test results.” Id. 1:12-14.
         But Mr. Balwani has a more nuanced (and realistic) theory. A review of the

elements of the claims certified in the Order shows that a properly instructed jury
could find in Defendants’ favor based on each Plaintiff’s and class member’s
individual evidence—a point Plaintiffs (and the district court) did not contest.

Given that, Defendants have the right to present that individual evidence as to
every class member—a point Plaintiffs (and the district court) also did not
contest—and that individual evidence would be the focus at trial.

         On the RICO claim, Plaintiffs must show a fraudulent scheme using the
mails and wires, and “that the fraudulent scheme proximately caused Plaintiffs’
injuries.” Martinelli v. Petland, Inc., 274 F.R.D. 658, 660-61 (D. Ariz. 2011).

Plaintiffs’ testimony shows that, even if they could prove a fraudulent scheme
(which they cannot), they may have no injury: a jury could find they received
actionable results from their blood tests, which led to beneficial actions such as

                                           11
4835-5733-1127v.3 0103509-000007
                                                                                        (20 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page17
                                                                        20ofof53
                                                                               56




new prescriptions or changes in diet. Framed in terms of Mr. Balwani’s case
theory, the RICO claim presents individual issues as to “whether class members

were in fact injured by the alleged fraudulent scheme” and those “[i]ndividual
issues would overwhelm any trial.” Id. at 666.
         Similarly, Plaintiffs’ state statutory fraud claims require showing they did

not get what they bargained for. “Plaintiffs must allege … economic injury, e.g.,
that they ‘lost money or property’ as a result of relying on … omissions.”
Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033, 1048 (N.D. Cal. 2014). Courts do

not certify California UCL and FAL classes if “where individualized inquiries
would be necessary … to determine appropriate restitution.” Campion v. Old
Republic Prot. Co., 272 F.R.D. 517, 533 n.4, 537 (S.D. Cal. 2011). Likewise,

“before a private party may [assert] a claim under the [Arizona Consumer Fraud
Act], he must have been damaged by the prohibited practice. A prerequisite to
such damages is reliance on the unlawful acts.” Peery v. Hansen, 585 P.2d 574,

577 (Ariz. Ct. App. 1978).
         Thus, a properly instructed jury could find individual Plaintiffs (and class
members) suffered no harm as a result of any supposedly fraudulent conduct—a

major theme of Mr. Balwani’s trial defense.4 That should have disposed of class
certification. See Zinser, 253 F.3d at 1189



4
 Plaintiffs’ punitive damages demand is merely a request for relief ancillary to
other claims. See Dkt. 303 36:19-21. Because the right to recover on those claims
must be decided individually, so too must any right to punitive damages.


                                            12
4835-5733-1127v.3 0103509-000007
                                                                                        (21 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page18
                                                                        21ofof53
                                                                               56




                   2.       The District Court Committed Manifest Error in Failing to
                            Consider the Impact of Defenses on the Predominance of
                            Common Issues at Trial.
         The district court did not deny a jury could find in Mr. Balwani’s favor

based on the individual testimony of Theranos customers, including the reliability
of their individual test results and the actions they took as a result. Instead, the
district court brushed aside these individual issues merely because it deemed them

incompatible with Plaintiffs’ theory of their case:

             Defendants contend that plaintiffs who got accurate reports or who
             had tests performed by Theranos on standard equipment or by third
             parties suffered no injury. Those arguments are inapposite, for they
             ignore the plaintiffs’ unifying theory that had they been informed as
             to the situation at Theranos, they would not have submitted to any
             blood testing by Walgreens or Theranos. Plaintiffs’ claims focus on
             the reliability of Walgreens’ and Theranos’ blood testing program,
             not the accuracy of individual reports. Plaintiffs allege that they and
             the putative class members have all been subject to a course of
             conduct (blood testing) which did not afford them reliable results.
Order 12 (emphasis added).5 But a trial would consist not only of “plaintiffs’

unifying theory”; if that were all that mattered, classes would always be certified.
Like any trial, it will also include Defendants’ properly raised defenses—including
the defense theory that individual class members have no right to recover because

they personally received reliable, clinically actionable results at a competitive
price. Mr. Balwani did not ask the district court to decide “whether [plaintiffs’]
theory is right or wrong,” Order 17 (alteration in original, quotation omitted); he


5
  Although this paragraph appears in the Order’s discussion of typicality, it mirrors
the Order’s predominance reasoning. Compare Order 12 with id. 17-18.


                                               13
4835-5733-1127v.3 0103509-000007
                                                                                         (22 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page19
                                                                        22ofof53
                                                                               56




asked only that the district court take into account his trial theory, as well as
Plaintiffs’, and assess its effect on predominance.

         The law required the district court to do so. A central function of the class
certification inquiry is to ascertain “the nature of the issues that actually will be
presented at trial,” Adv. Comm. note to 2003 Amendment to Rule 23(c), without

regard to which party introduces the issues at trial. The assessment of trial issues
requires the court to “determine the nature of the claims and defenses and how they
will be presented at trial, whether there are common issues that can be tried on a

class-wide basis, and whether those common issues predominate and class
treatment is a superior method of resolving them.” Manual for Complex Litigation
(4th ed. 2004) § 21.21 (emphasis added).

         The Supreme Court’s class certification decisions make defenses central to
the class certification inquiry. In Dukes, the Supreme Court held that “a class
cannot be certified on the premise that [a defendant] will not be entitled to litigate

its statutory defenses to individual claims.” 564 U.S. at 367. Rule 23 cannot be
used to limit defense theories a defendant could assert in an individual action, a
requirement flowing from the Rules Enabling Act, which forbids interpreting Rule

23 to “abridge, enlarge or modify any substantive right”—such as the right to
litigate a claim effectively. Id. (quoting 28 U.S.C. § 2072(b); citing Ortiz v.
Fibreboard Corp., 527 U.S. 815, 845 (1999)). And Comcast Corp. v. Behrend,

569 U.S. 27 (2013), reemphasized that defenses get equal attention. In Comcast,
plaintiffs proffered a damages model, which Comcast attacked. As here, the
district court rejected Comcast’s argument, finding it had “no place in the class

                                            14
4835-5733-1127v.3 0103509-000007
                                                                                           (23 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page20
                                                                        23ofof53
                                                                               56




certification inquiry.” The Supreme Court rebuffed that approach, criticizing the
refusal “to entertain arguments against respondents’ damages model that bore on

the propriety of class certification[.]” Id., 569 U.S. at 32-35.
         Consistent with Supreme Court guidance (and the Rules Enabling Act), this
Court has made clear that district courts must assess the impact of a defendant’s

theory of a case in deciding whether to certify. For example:
                  In Zinser, plaintiffs had a unifying theory that defects in pacemaker
leads made them unreliable because “deformation of the ‘J’ wire [in the lead]

decreases its resistance to fatigue,” which may “caus[e] injury to patients if the
wire protrudes through the insulation.” Zinser, 253 F.3d at 1192. But defendants’
theory of the case was different: they argued difficulties in “establish[ing] a

common cause of injury because many factors may contribute to ‘J’ wire
deformation, including manufacturing and shipping history and handling of the
lead by physicians or staff.” Id. Rather than dismiss defendants’ theory as

incompatible with plaintiffs’ theory, this Court affirmed denial of certification.
                  In Mazza v. American Honda Motor Co., Inc., 666 F.3d 581 (9th Cir.
2012), plaintiffs’ theory was that Honda consistently omitted warnings about a

high-end braking system’s shortcomings. But this Court reversed certification
because of individual issues raised by defendants’ case theory: that many members
of the proposed class could not recover because they were not exposed to allegedly

misleading advertising or “learned of the [braking system’s] allegedly omitted
limitations before they purchased or leased the CMBS system.” Id. at 596.



                                               15
4835-5733-1127v.3 0103509-000007
                                                                                            (24 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page21
                                                                        24ofof53
                                                                               56




                  In Ellis v. Costco Wholesale Corp., 657 F.3d 970 (9th Cir. 2011), this
Court reversed a certification order that failed to consider the impact of individual

defenses on typicality. The Court made clear that the district court needed “to
consider the effect that defenses unique to the named Plaintiffs’ claims have on
[typicality].” Id. at 974 (citation omitted).

                  In Berger v. Home Depot USA, Inc., 741 F.3d 1061 (9th Cir. 2014),
plaintiffs’ theory was that Home Depot always charged customers for “damage
waivers” on rented tools, even though the waiver was optional. But Home Depot’s

defense theory was that some contracts alerted customers to the waiver’s optional
nature, raising individual issues not susceptible to class treatment. Holding that
“class certification of UCL claims is available only to those class members who

were actually exposed to the business practices at issue,” the Court found the
contract variations made individual issues predominate. Id. at 1068-69.
         The district court manifestly erred when it declined to consider how the

parties would try the case in light of Mr. Balwani’s right to present concrete proof
showing that thousands of individual class members (indeed, most class members)
received clinically actionable test results at a fair price, no matter what Plaintiffs

may try to prove about the reliability of Theranos testing in the abstract.
Plaintiffs’ testimony showed the viability of this defense theory, as a jury could
reject each named Plaintiff’s claims based on individual testimony. Further, a jury

could find most of the class was not “exposed to the business practices at issue,”
Berger, 741 F.3d at 1068, because they had venous draws analyzed on



                                              16
4835-5733-1127v.3 0103509-000007
                                                                                              (25 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page22
                                                                        25ofof53
                                                                               56




conventional machines or had samples sent to ARUP—the reliability of which has
never been questioned.

         It makes no difference that Plaintiffs would prefer the jury to “focus on the
reliability of Walgreens’ and Theranos’ blood testing program” in broad strokes
rather than on “the accuracy of individual reports.” Order 12. Each party is

entitled to its theory of the case, and it would violate the Rules Enabling Act to
deprive Mr. Balwani of his ability to present his theory to the jury. Dukes, 564
U.S. at 367. This Court recently reversed a class certification order, recognizing

that the “rigorous analysis” required by Rule 23 means the Court “should not
uncritically accept the plaintiff’s preferred inferences.” Mays v. Wal-Mart Stores,
Inc., -- Fed. Appx. --, 2020 WL 1277642, *1 (9th Cir. 2020). Because the district

court did so here, this Court should grant the petition.

         B.        The Order Manifestly Erred in Finding Superiority for the
                   Arizona Claims.
         Rule 23(b)(3) requires the district court to “find that a class action is superior

to other methods of adjudication.” Valentino v. Carter-Wallace, 97 F.3d 1227,
1234 (9th Cir. 1996). The purpose is to “assur[e] judicial economy and reduc[e]
the possibility of multiple lawsuits.” Zinser, 253 F.3d at 1191 (quotation omitted).

Rule 23(b)(3) thus requires courts to consider the “the extent and nature of any
litigation concerning the controversy already begun by or against class members.”
         The Arizona Attorney General sued Theranos on behalf of Arizona-based

Theranos consumers—where 40 of the 41 Walgreens testing centers were
located—and Theranos settled by refunding all Arizona consumers for their tests.


                                             17
4835-5733-1127v.3 0103509-000007
                                                                                         (26 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page23
                                                                        26ofof53
                                                                               56




Dkt. 293, Ex. 20. A class action to facilitate further litigation on claims of Arizona
class members would not be superior.

         This Court applied this principle in Kamm v. California City Development
Co., 509 F.2d 205 (9th Cir. 1975), where plaintiffs sued on behalf of a proposed
class, accusing real estate promoters of fraud. Id. at 206–07. The district court

“assumed that the alleged class satisfied all of the prerequisites” of Rule 23, but
held a class action not superior because California’s Attorney General filed suit
“with respect to the same controversy and relief had been obtained.” Id. at 207.

Although the Attorney General action would not protect “all members of the class”
or “recover an amount ... even close to that sought in the class action,” id. at 211,
this Court held “[a] class action would require a substantial expenditure of judicial

time which would largely duplicate and possibly to some extent negate the work”
done by the Attorney General,” id. at 212. “[T]he class action was not a superior
method of resolving the controversy.” 6 Id.; see Imber-Gluck v. Google Inc., 2015

WL 1522076 (N.D. Cal. 2015) (denying certification in light of FTC settlement);
In re PPA Prods. Liab. Litig., 214 F.R.D. 614, 622 (W.D. Wash. 2003) (no
superiority because of product refund program).

         The district court acknowledged the Attorney General’s litigation “required
[Theranos] to reimburse potential Arizona class members for the cost of blood

6
 Allowing class actions after a government resolution discourages efficient
government enforcement, “since the accused may not wish to settle with the state
only to have the state settlement operate as a floor on liability or otherwise be used
against it.” Thornton v. State Farm Mut. Auto Ins. Co., 2006 U.S. Dist. LEXIS
83972, *7-*13 (N.D. Ohio 2006) (citing cases).


                                           18
4835-5733-1127v.3 0103509-000007
                                                                                          (27 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page24
                                                                        27ofof53
                                                                               56




tests.” Order 19. Ignoring Kamm’s holding that superiority is lacking even if the
recovery in a government action was not “even close to that sought in the class

action,” 509 F.2d at 211, the district court found a duplicative class action could
proceed for Arizona class members because the Attorney General’s litigation did
not “comprehend the full scope of damages that might be available” to the class.

Order 19. The Court referred to the possibility of treble damages under RICO or
punitive damages for Arizona statutory fraud claims.7 Id.
         The district court erred when it justified class certification as a vehicle to

allow Plaintiffs to pursue punitive and exemplary damages, in addition to the full
monetary compensation already achieved by the Attorney General. “[P]unitive
damages advance the interests of punishment and deterrence, which are also

among the interests advanced by the criminal law.” Browning-Ferris Inds. v.
Kelco Disposal, Inc., 492 U. S. 257, 275 (1989); see also Restatement (Second) of
Torts § 908 (1977), comment a, at 464 (purpose of punitive damages “the same” as

“that of a fine imposed after a conviction of a crime”). These interests in
punishment and deterrence reflect “society’s goals,” not the interests of individual
(or class) litigants. Boyle v. Lorimar Prods., Inc., 13 F.3d 1357, 1360 (9th Cir.

1994) (punitive awards must “not exceed an amount necessary ‘to accomplish
society’s goals of punishment and deterrence.’”) (quoting Pacific Mutual Life Ins.
Co. v. Haslip, 499 U.S. 1, 21 (1991)).


7
  The Order also referred to punitive damages on the medical battery claim—but
that claim is not asserted against Mr. Balwani.


                                             19
4835-5733-1127v.3 0103509-000007
                                                                                       (28 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page25
                                                                        28ofof53
                                                                               56




         Arizona Plaintiffs and class members already received full compensation
through the Attorney General’s action. And “society’s goals of punishment and

deterrence” as to Mr. Balwani will be addressed—if necessary—in the criminal
proceedings against Mr. Balwani, United States v. Holmes & Balwani, No. 18-cr-
00258-EJD-SVK, Dkt. 39 (N.D. Cal. 2018) (Superseding Indictment). The

Arizona class cannot claim this action is a “superior” way to proceed against
Mr. Balwani, given that they have been fully compensated, and society’s interest in
punishment and deterrence will be vindicated elsewhere.
                                   VI.   CONCLUSION
         Mr. Balwani respectfully asks the Court to grant his petition for immediate
appeal and reverse the Order.
         RESPECTFULLY SUBMITTED this 20th day of March 2020.

                                          Davis Wright Tremaine LLP
                                          Attorneys for Ramesh (“Sunny”) Balwani

                                          By /s/ Stephen M. Rummage
                                            Stephen M. Rummage
                                            Fred B. Burnside
                                            Davis Wright Tremaine LLP
                                            920 Fifth Avenue, Suite 3300
                                            Seattle, Washington 98104-1610
                                            Tel: (206) 622-3150
                                            Fax: (206) 757-7700




                                           20
4835-5733-1127v.3 0103509-000007
                                                                                      (29 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page26
                                                                        29ofof53
                                                                               56




                                   CERTIFICATE OF COMPLIANCE
         The foregoing Petition for Permission to Appeal contains less than 5,200
words, excluding the items exempted by Fed. R. App. P. 32(f). The petition’s type

size and typeface comply with Fed. R. App. P. 32(a)(5) and (6). I certify that this
petition complies with FRAP 5(c)(1).
         DATED this 20th day of March 2020.
                                      DAVIS WRIGHT TREMAINE LLP
                                      Attorneys for Ramesh (“Sunny”) Balwani


                                             By s/ Stephen M. Rummage
                                                Stephen M. Rummage




                                              21
4835-5733-1127v.3 0103509-000007
                                                                                          (30 of 56)
         Case:
        Case   20-80057, 03/20/2020,
             5:18-cr-00258-EJD       ID: 11637951,
                                 Document          DktEntry:
                                            442-9 Filed      1-3, Page
                                                        07/10/20   Page27
                                                                        30ofof53
                                                                               56




                            UNITED STATES COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

                     Form 15. Certificate of Service for Electronic Filing

9th Cir. Case Number(s)

I hereby certify that I electronically filed the foregoing/attached document(s) on
this date with the Clerk of the Court for the United States Court of Appeals for the
Ninth Circuit using the Appellate Electronic Filing system.

Service on Case Participants Who Are Registered for Electronic Filing:
[ X ] I certify that I served the foregoing/attached document(s) via email to all
registered case participants on this date because it is a sealed filing or is submitted
as an original petition or other original proceeding and therefore cannot be served
via the Appellate Electronic Filing system.

Service on Case Participants Who Are NOT Registered for Electronic Filing:
[ ] I certify that I served the foregoing/attached document(s) on this date by hand
delivery, mail, third party commercial carrier for delivery within 3 calendar days,
or, having obtained prior consent, by email to the following unregistered case
participants (list each name and mailing/email address):




Description of Document(s) (required for all documents):


  PETITION FOR PERMISSION TO APPEAL FILED UNDER SEAL




Signature s/Stephen M. Rummage                                Date March 20, 2020



                                              22
4835-5733-1127v.3 0103509-000007
                                                                            (31 of 56)
 Case:
Case   20-80057, 03/20/2020,
     5:18-cr-00258-EJD       ID: 11637951,
                         Document          DktEntry:
                                    442-9 Filed      1-3, Page
                                                07/10/20   Page28
                                                                31ofof53
                                                                       56




                              Exhibit A
                                                                                                 (32 of 56)
         Case:
        Case
        Case:   20-80057, 03/20/2020,
              5:18-cr-00258-EJD
              2:16-cv-02138-HRH       ID: 11637951,
                                  Document
                                    Document 442-9  DktEntry:
                                               369 Filed      1-3, Page
                                                         07/10/20
                                                     Filed 03/06/20 Page29
                                                                         32of1
                                                                      Page   of53
                                                                                5625
                                                                               of



                                       ** SEALED **



                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ARIZONA


                                                   )
In re                                              )         No. 2:16-cv-2138-HRH
                                                   )           (Consolidated with
Arizona THERANOS, INC., Litigation                 )         No. 2:16-cv-2775-HRH
                                                   )                 — and —
                                                   )         No. 2:16-cv-3599-HRH)


                                         ORDER

                               Motion for Class Certification

        Plaintiffs move pursuant to Rule 23(a) and (b)(3) for class certification.' The motion

is opposed by defendants Walgreens Boots Alliance, Inc., and Walgreen Arizona Drug

Company,' Elizabeth Holmes,3 and Ramesh Balwani.4 Defendant Theranos, Inc. has been

dissolved with an assignment for the benefit of creditors who are not active participants in

this litigation.

        Oral argument was requested on the motion for class certification. On January 23,

2020, the court heard oral argument, and a transcript of those proceedings has been available

to the court and parties.5



        'Docket No. 303.

        'Docket No. 322.

        3Docket No. 288.

        4Docket No. 290.

        5Docket No. 368.

SEALED Order — Motion for Class Certification                                            -1
                                                                                                (33 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                   Filed07/10/20
                                                         03/06/20 Page30
                                                                       33ofof
                                                                    Page  2 53
                                                                             of5625



       Plaintiffs are:

       A.R. (a resident and citizen of San Jose, California), B.P. (a resident and citizen of

Chandler, Arizona), B.B. (a resident and citizen of Phoenix, Arizona), D.L. (a resident and

citizen of Maricopa, Arizona), R.G. (a resident and citizen of Gilbert, Arizona), S.J. (a

resident and citizen of Mesa, Arizona), and S.L. (a resident and citizen of Chandler,

Arizona). Plaintiffs are individuals who purchased Theranos blood testing services at

Walgreens stores between November 2013 and June 2016.

       Defendants are:

       Theranos, Inc. Theranos, Inc., was a Palo Alto, California, corporation which

operated laboratories in Newark, California, and Scottsdale, Arizona. In September 2018,

Theranos, Inc. was dissolved and "its assets have been assigned to Theranos, LLC, for the

benefit of Theranos, Inc.[] creditors."6

       Walgreens Boots Alliance, Inc. This Deerfield, Illinois corporation operates the

Walgreens retail pharmacy chain in the United States.

       Walgreen Arizona Drug Company. This Arizona corporation, a wholly-owned

subsidiary of Walgreens Boots Alliance, Inc., operates Walgreens retail stores in Arizona.

In this order, these two Walgreens companies are referred to collectively as "Walgreens."

       Elizabeth Holmes (a resident and citizen of California). Holmes was the founder of

Theranos and at relevant times was Theranos' chief executive officer.

       Ramesh ("Sunny") Balwani (a resident and citizen of California). Balwani was the

president and chief operating officer of Theranos.




       6Order re Motion to Withdraw at 1, Docket No. 232.

SEALED Order — Motion for Class Certification                                             2
                                                                                                     (34 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                   Filed07/10/20
                                                         03/06/20 Page31
                                                                       34of3
                                                                    Page   of53
                                                                              5625
                                                                             of



                                          Background

       Plaintiffs' claims in this case arise out a blood testing program which was developed

by Theranos and marketed to consumers by Walgreens and Theranos in Walgreens' retail

stores. Plaintiffs assert fourteen causes of action in their second amended complaint but they

are only seeking class certification as to six of their claims. At oral argument, counsel for

plaintiffs confirmed that class certification is not sought for plaintiffs' second, fourth, fifth,

sixth, seventh, eighth, twelfth, or thirteenth causes of action. Plaintiffs do seek class

certification concerning their first cause of action for violation of the Arizona Consumer

Fraud Act,' their third cause of action for battery, their ninth cause of action for racketeering

in violation of 18 U.S.C. § 1962(c), their tenth cause of action for violation of California's

Unfair Competition Law, their eleventh cause of action for violation of California's False

Advertising Law, and their fourteenth cause of action for medical battery.'

       Plaintiffs seek compensatory or general damages, punitive or exemplary damages, and

treble damages where authorized by law or statute. However, at oral argument, counsel for

plaintiffs also represented that plaintiffs have agreed not to pursue any damages for

emotional distress, retesting or medical care.'

       Plaintiffs' claims as to which certification is sought are based on the general theory

that the Theranos blood testing services were not market-ready, but were still in



       'The court assumes that plaintiffs' CFA claim is limited to an omission-based claim
as plaintiffs state in a footnote that they are not seeking certification of their CFA claim
"arising out of Defendants' affirmative misrepresentations." Plaintiffs' Memorandum in
Support of Motion for Class Certification at 20, n.62, Docket No. 303.
       8Tr. of Oral Argument at 6, Docket No. 368.
       'Plaintiffs do intend to seek "dignity" harm, presumed damages in connection with
the battery claims. Tr. of Oral Argument at 6-8, Docket No. 368.

SEALED Order — Motion for Class Certification                                                  3
                                                                                                       (35 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                   Filed07/10/20
                                                         03/06/20 Page32
                                                                       35of4of53
                                                                    Page      of5625



development' and thus not capable of producing reliable results. Plaintiffs support this

theory with the testimony of their expert, Dr. Geoffrey Baird. Dr. Baird has opined that

"Theranos testing was not able to serve a diagnostic purpose when Theranos and Walgreens

took blood from Walgreens customers."11 Plaintiffs' claims against Walgreens are, to a large

degree, based on their contention that, given what Walgreens knew, or should have known,

it was reckless for Walgreens to market Theranos blood testing in its stores. Dr. Baird

further opined that "no reasonably knowledgeable participant in the diagnostic testing

industry would have believed Theranos's testing to be capable of providing clinically useful

and/or diagnostic test results at any time.    Because plaintiffs contend that Walgreens knew,

or should have known, that the Theranos testing was not reliable, they contend that

Walgreens and Theranos were acting in concert.

       Although slow in developing, plaintiffs' legal theory is that "the Class Members' unity

of interest arises from the fact that all of their blood tests lacked the reliability needed for the


       "In March 2018, the SEC charged Theranos, Holmes, and Balwani "with massive
fraud." Exhibit 25, Declaration of Kara McCall, Docket No. 295. The SEC claimed

               that Theranos, Holmes, and Balwani made numerous false and
               misleading statements in investor presentations, product
               demonstrations, and media articles by which they deceived
               investors into believing that its key product -- a portable blood
               analyzer -- could conduct comprehensive blood tests from finger
               drops of blood, revolutionizing the blood testing industry.

Id. But, "in truth, according to the SEC complaint, Theranos' proprietary analyzer could
complete only a small number of tests, and the company conducted the vast majority of
patient tests on modified and industry-standard commercial analyzers manufactured by
others." Id. The SEC settled with Holmes and Theranos but continues to litigate its claims
against Balwani. Id. In June 2018, Holmes and Balwani were indicted on multiple counts
of wire fraud. These charges remain pending.
       "Expert Report of Geoffrey S. Baird, M.D., Ph.D. [etc.] at 19, Docket No. 262-1.
       121d. at 34.

SEALED Order — Motion for Class Certification                                                    4
                                                                                                (36 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                       07/10/20
                                                   Filed 03/06/20 Page33
                                                                       36ofof
                                                                    Page   5535625
                                                                              of



clinical diagnostic purposes for which those tests . . . were intended." " Plaintiffs' claims

for which they seek certification are founded upon the foregoing contention, not the question

of whether the test results received by individual plaintiffs were or were not accurate.

       Plaintiffs seek to certify a Class and three Subclasses. The proposed Class consists

of "[a]ll purchasers of Theranos testing services, including consumers who paid out-of-

pocket, through health insurance, or through any other collateral source"' pursuing a RICO

claim against all defendants. The proposed Edison Subclass consists of "[a]ll purchasers of

Theranos testing services who were subjected to 'tiny' blood draws"15 pursuing battery and

medical battery claims against Walgreens and Theranos. The proposed Arizona Subclass

consists of "[a]llpurchasers of Theranos testing services in Arizona"16 pursuing an omission-

based Arizona Consumer Fraud Act (CFA) claim against all defendants.          The proposed

California Subclass consists of laillpurchasers of Theranos testing services in California'

pursuing California Unfair Competition and False Advertising claims against all defendants.

                                        Discussion

      "A representative plaintiff may sue on behalf of a class when the plaintiff affirma-

tively demonstrates the proposed class meets the four threshold requirements of Federal Rule

of Civil Procedure 23(a): numerosity, commonality, typicality, and adequacy of representa-



       'Plaintiffs' Reply in Support of Motion for Class Certification at 3, Docket No. 344.
      'Plaintiffs' Memorandum in Support of Motion for Class Certification at 20, Docket
No. 303.
       'Id
       16Id




      'Plaintiffs' Memorandum in Support of Motion for Class Certification at 20, n.62,
Docket No. 303.

SEALED Order — Motion for Class Certification                                              5
                                                                                                 (37 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                       07/10/20
                                                   Filed 03/06/20 Page34
                                                                       37ofof
                                                                    Page   6535625
                                                                              of



tion." Sali v. Corona Regional Med. Ctr., 909 F.3d 996, 1002 (9th Cir. 2018), Rule 23(a)

provides:

                 (a) Prerequisites. One or more members of a class may sue
              or be sued as representative parties on behalf of all members
              only if:

                 (1) the class is so numerous that joinder of all members is
              impracticable;

                 (2) there are questions of law or fact common to the class;

                  (3) the claims or defenses of the representative parties are
              typical of the claims or defenses of the class; and

                   (4) the representative parties will fairly and adequately
              protect the interests of the class.

       "Additionally, a plaintiff seeking certification under Rule 23(b)(3)," which plaintiffs

do here, "must demonstrate that 'questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action

is superior to other available methods for fairly and efficiently adjudicating the contro-

versy.' Sali, 909 F.3d at 1002 (quoting In re Hyundai and Kia Fuel Econ. Litig., 881 F.3d

679, 690-91 (9th Cir. 2018)). Rule 23(b)(3) provides that if the prerequisites of Rule 23(a)

are satisfied, then "[a] class action may be maintained" if:

                 (3) the court finds that the questions of law or fact common
              to class members predominate over any questions affecting
              only individual members, and that a class action is superior to
              other available methods for fairly and efficiently adjudicating
              the controversy. The matters pertinent to these findings
              include:

                 (A) the class members' interests in individually controlling
              the prosecution or defense of separate actions;

                  (B) the extent and nature of any litigation concerning the
              controversy already begun by or against class members;




SEALED Order — Motion for Class Certification                                            -6
                                                                                                    (38 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                   Filed07/10/20
                                                         03/06/20 Page35
                                                                       38of7
                                                                    Page   of53
                                                                             of5625



                   (C) the desirability or undesirability of concentrating the
              litigation of the claims in the particular forum; and

                  (D) the likely difficulties in managing a class action.

       If the prerequisites are satisfied and if the findings pursuant to Rule 23(b)(3) are made,

then the court may enter a certification order defining the class or classes and appointing

class counsel. Such an order "must define the class and the class claims, issues, or defenses,

and must appoint class counsel under Rule 23(g)." Fed. R. Civ. P. 23(c)(1)(B).

       Although "[t]he Ninth Circuit has not articulated the applicable standard of proof for

the Rule 23 requirements, . . . at least four circuits have adopted a preponderance of the

evidence standard," and "[t]his standard appears to be the trend in federal courts[.]"

Smilovits v. First Solar, Inc., 295 F.R.D. 423, 427 (D. Ariz. 2013) (internal citations

omitted). This standard "merely requires that [plaintiffs] demonstrate that it is more likely

than not that a particular requirement of Rule 23[] has been satisfied." Id. (citation omitted).

       Based upon the record before the court through and including oral argument, the court

makes the following findings.

I.     Rule 23(a) Prerequisites

       A.     Numerosity

       "A proposed class satisfies the numerosity requirement if class members are so

numerous that joinder would be impractical." Knapper v. Cox Communications, Inc.,

329 F.R.D. 238, 241 (D. Ariz. 2019). "While no absolute limit exists, numerosity is met

when general knowledge and common sense indicate that joinder would be impracticable."

Id. "Generally, forty or more members will satisfy the numerosity requirement." Id.




SEALED Order — Motion for Class Certification                                                 7
                                                                                                  (39 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                       07/10/20
                                                   Filed 03/06/20 Page36
                                                                       39of8
                                                                    Page   of53
                                                                              5625
                                                                             of



       The court finds that the numerosity requirement has been met as to the proposed

Class. There is no dispute that thousands of individuals purchased Theranos blood testing

services.

       The Arizona Attorney General has identified 175,000 Arizona consumers' who

purchased Theranos blood tests. Numerosity is established for purposes of the proposed

Arizona Subclass.

       As regards the California purchasers of Theranos tests, plaintiffs have represented that

there are "thousands" of California purchasers.' Plaintiffs have offered but have not

provided the court with spreadsheets from Theranos which, plaintiffs contend, would assure

the court that the numerosity prerequisite was met for purposes of the California Subclass.

Defendants have not contended that there are not thousands of California class members.

The court finds it to be more probable than not that the numerosity prerequisite is met for

purposes of the proposed California Subclass.

       As for the Edison Subclass, plaintiffs argue, and the defendants have not suggested

otherwise, that the Edison Subclass has thousands of members because in 2014 and 2015,

60% of patient visits included tiny blood draws. Plaintiffs have represented that there are

Theranos data bases from which the number of Edison or tiny blood draw patients can be




        'Exhibit 24, McCall Declaration, Docket No. 295. These individuals were identified
as a result of litigation brought by the Arizona Attorney General against Theranos. In April
2017, Theranos and the Arizona Attorney General entered into a Consent Decree, the terms
of which required Theranos to pay restitution in the amount of $4,652,000 to Arizona
consumers who had purchased Theranos blood testing services. "The Settlement [was]
designed to provide a full refund to all eligible consumers." Exhibit 23, McCall Declaration,
Docket No. 295.
      'Plaintiffs' Memorandum in Support of Motion for Class Certification at 20, Docket
No. 303.

SEALED Order — Motion for Class Certification                                               8
                                                                                                  (40 of 56)
       Case:
      Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                  Document 442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                   Filed07/10/20
                                                         03/06/20 Page37
                                                                       40ofof
                                                                    Page  953of5625



determined and have offered some evidence to support this representation.2° The court finds

it more probable than not that the numerosity prerequisite is met for purposes of the

proposed Edison Subclass.

       B.     Commonality

       "Commonality requires the plaintiff to show that the class members' claims 'depend

upon a common contention . . . of such a nature that it is capable of classwide resolution —

which means that determination of its truth or falsity will resolve an issue that is central to

the validity of each one of the claims in one stroke.' Sandoval v. County of Sonoma,

912 F.3d 509, 518 (9th Cir. 2018) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

350 (2011)). "'What matters to class certification . . . is not the raising of common questions

— even in droves — but, rather the capacity of a classwide proceeding to generate common

answers apt to drive the resolution of the litigation.'" Parsons v. Ryan, 754 F.3d 657, 675

(9th Cir. 2014) (quoting Dukes, 564 U.S. at 350). "Plaintiffs need not show, however, that

`every question in the case, or even a preponderance of questions, is capable of class wide

resolution. So long as there is even a single common question, a would-be class can satisfy

the commonality requirement of Rule 23(a)(2).'" Id. (quoting Wang v. Chinese Daily News,

Inc., 737 F.3d 538, 544 (9th Cir. 2013)). "Thus, '[w]here the circumstances of each

particular class member vary but retain a common core of factual or legal issues with the rest

of the class, commonality exists.' Id. (quoting Evon v. Law Offices of Sidney Mickell,

688 F.3d 1015, 1029 (9th Cir. 2012)). However, "`[c]ommonality requires the plaintiff to

demonstrate the class members have suffered the same injury.' Evon, 688 F.3d at 1029

(quoting Dukes, 564 U.S. at 350).


      20Tr. of Videotaped Deposition of Sekhar Variam at 74:2-8, Exhibit 52, Amended
Sobol Declaration, Docket No. 263.

SEALED Order — Motion for Class Certification                                               9
                                                                                                        (41 of 56)
        Case:
       Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page38
                                                                       41of
                                                                    Page  of53
                                                                         10  56
                                                                             of 25



         As finally structured by plaintiffs in their motion for class certification and oral

argument, plaintiffs present a substantially narrowed theory of their case, the merits of which

are not before the court at this time. Plaintiffs are not basing their several fraud claims upon

contentions that plaintiffs' test results were inaccurate. Founded primarily upon the opinions

of Dr. Geoffrey Baird, the underlying theory of all six claims as to which class certification

is sought is that no one would have submitted to blood testing by Walgreens/Theranos had

they known that Theranos' blood testing services were (as plaintiffs contend) a massive

fraud.

         As now structured, resolution of plaintiffs' claims will depend not upon individual

experiences, but rather upon defendants' alleged deception as to the efficacy of the mini-lab

program. Plaintiffs' theory of their claims presents a core of factual and legal issues: was

the Theranos blood testing program market-ready?                  If not, would anyone deem

Theranos/Walgreens' blood test results reliable? The focus is on defendants' conduct, not

plaintiffs' experiences. Resolution of the plaintiffs' contention that defendants' test results

were all unreliable is central to the validity of all of plaintiffs' claims as to which certification

is sought.'

         The court finds that the commonality prong of Rule 23(a) has been established by a

preponderance of the evidence.

         C.     Typicality

         "`[R]epresentative claims are typical if they are reasonably coextensive with those of

absent class members; they need not be substantially identical."' Parsons, 754 F.3d at 685



       'As for the proposed Edison subclass, the alleged deception about the reliability of
the blood testing done by Theranos and Walgreens arguably vitiated plaintiffs' consent for
testing.

SEALED Order — Motion for Class Certification                                                 - 10 -
                                                                                                    (42 of 56)
        Case:
       Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page39
                                                                       42of
                                                                    Page  of53
                                                                         11  5625
                                                                             of



(quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). "The test of

typicality is 'whether other members have the same or similar injury, whether the action is

based on conduct which is not unique to the named plaintiffs, and whether other class

members have been injured by the same course of conduct.' Id. (quoting Hanon v.

Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)). "Thus, `[t]ypicality refers to the

nature of the claim or defense of the class representative, and not to the specific facts from

which it arose or the relief sought.' Id. (quoting Hanon, 976 F.2d at 508). "The

requirement of typicality is not primarily concerned with whether each person in a proposed

class suffers the same type of damages; rather, it is sufficient for typicality if the plaintiff

endured a course of conduct directed against the class." Just Film, Inc. v. Buono, 847 F.3d

1108, 1118 (9th Cir. 2017). But, the typicality requirement is not met "'where a putative

class representative is subject to unique defenses which threaten to become the focus of the

litigation.' Hanon, 976 F.2d at 508 (quoting Gary Plastic Packaging Corp. v. Merrill Lynch,

Pierce, Fenner & Smith, Inc., 903 F.2d 176, 180 (2d Cir. 1990)).

       As discussed above, plaintiffs have settled on a single theory of the claims as to which

they seek class certification. Supported by the testimony of Dr. Baird," plaintiffs contend

that they were all subject to the same course of conduct by Walgreens and Theranos: the

alleged deception as to the reliability of blood testing by Theranos and Walgreens. Plaintiffs

argue that they would not have submitted to blood testing by Walgreens and Theranos had

they known that Theranos' blood testing scheme was fraudulent.


        'By order of January 13, 2020, the court denied Walgreens' motion to exclude the
testimony of Dr. Baird for purposes of plaintiffs' class certification motion. Docket No. 357.
It is Dr. Baird's opinion that: "[w]ith the information available to Walgreens, no reasonably
knowledgeable participant in the diagnostic testing industry would have believed Theranos's
testing to be capable of providing clinically useful and/or diagnostic test results at any time."
Baird Expert Report at 34, Docket No. 262-1.

SEALED Order — Motion for Class Certification                                              - 11 -
                                                                                                  (43 of 56)
       Case:
      Case
     Case:   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                            369 Filed      1-3, Page
                                                 Filed07/10/20
                                                       03/06/20  Page40
                                                                      43of
                                                                   Page  of53
                                                                        12  56
                                                                            of 25



       Defendants' arguments focus upon questions of the accuracy of Theranos' blood

testing. Defendants contend that plaintiffs who got accurate reports or who had tests

performed by Theranos on standard equipment or by third parties suffered no injury. Those

arguments are inapposite, for they ignore the plaintiffs' unifying theory that had they been

informed as to the situation at Theranos, they would not have submitted to any blood testing

by Walgreens or Theranos. Plaintiffs' claims focus on the reliability of Walgreens' and

Theranos' blood testing program, not the accuracy of individual reports. Plaintiffs allege that

they and the putative class members have all been subject to a course of conduct (blood

testing) which did not afford them reliable results.

       The court finds that the typicality prerequisite for class certification has been

established.

       D.      Adequacy

       The "adequacy requirement . . . 'serves to uncover conflicts of interest between named

parties and the class they seek to represent' as well as the 'competency and conflicts of class

counsel.' In re Hyundai and Kia Fuel Economy Litig., 926 F.3d at 566 (quoting Amchem

Products, Inc. v. Windsor, 521 U.S. 591, 625, 626 n.20 (1997)). "To determine legal

adequacy," the court "resolve[s] two questions: `(1) do the named plaintiffs and their counsel

have any conflicts of interest with other class members and (2) will the named plaintiffs and

their counsel prosecute the action vigorously on behalf of the class?' Id. (quoting Hanlon,

150 F.3d at 1020).

       No defendant has questioned the competency of plaintiffs' counsel, nor has there been

demonstrated any conflict of interest between counsel and the class. Counsel for plaintiffs

have and will continue to vigorously prosecute this case if class certification is granted.




SEALED Order — Motion for Class Certification                                            - 12 -
                                                                                                             (44 of 56)
               Case:
              Case
             Case:   20-80057, 03/20/2020,
                   5:18-cr-00258-EJD
                   2:16-cv-02138-HRH       ID: 11637951,
                                       Document
                                        Document  442-9  DktEntry:
                                                   369 Filed       1-3, Page
                                                         Filed07/10/20
                                                               03/06/20  Page41
                                                                              44of
                                                                           Page  of53
                                                                                13  5625
                                                                                    of



                   Questions have arisen as to potential conflicts of interest between named parties and

the putative class members. Prior to oral argument, the court was sufficiently concerned

about plaintiffs' decision not to "pursue damages resulting from harm to their health,

emotional damages, or the cost of subsequent necessary medical treatment"' that the matter

was called to the attention of the parties shortly before oral argument.' The court observed

that plaintiffs' approach to emotional distress (etc.) damages "appears to split plaintiffs'

various claims with named plaintiffs[,] reserving emotional distress, etc., for themselves and

not pursuing these claims for the class."' The parties' briefing and oral argument has

addressed this concern.

                   Counsel for plaintiffs represents that all of the plaintiffs have committed to not

pursuing emotional distress, etc., damages if class certification is granted.' The court

accepts counsel's representation and finds that there is no conflict between named plaintiffs

and the putative class members.

                   However, the foregoing does not fully resolve the adequacy question. Walgreens

contends that the named plaintiffs and counsel are abandoning individual claims of putative

class members to pursue individual claims on their own under circumstances which will, if

class certification is granted, create a res judicata problem.                   Walgreens argues that
C
    lpilaintiffs        ' sacrifice ofpossible valuable claims of the putative class members renders their



      23Plaintiffs' Memorandum in Support of Motion for Class Certification at 26, n.67,
Docket No. 303.
                   'Order from Chambers (Jan. 14, 2020) at 2, Docket No. 359.


     'Tr. of Oral Argument at 6, Docket No. 368. This waiver includes claims for
damages for retesting or medical follow-up.

SEALED Order — Motion for Class Certification                                                       - 13 -
                                                                                                   (45 of 56)
        Case:
       Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page42
                                                                       45of
                                                                    Page  of53
                                                                         14  5625
                                                                             of



representation inadequate."27 But, "Mlle fact that counsel have not tried to press claims . . .

which they believe (and justifiably so) are unsuitable for class treatment does not make them

inadequate." Sullivan v. Chase Inv. Services of Boston, Inc., 79 F.R.D. 246, 258 (D.C. Cal.

1978).

         Surely some putative class members have incurred costs for retesting or medical

follow-up, and some no doubt have experienced emotional distress as a consequence of

dealings with Walgreens and Theranos. We cannot know the possible value of potential

emotional distress claims; but if and to the extent that putative class members have such

claims, they would, if a Rule 23(b)(3) class is certified, be afforded an opportunity to "opt

out" should they wish to pursue individual claims rather than participate in a class action.

Claims for retesting or medical follow-up would surely be so small as to be inactionable as

a practical matter.

         Counsel's decision not to press claims for emotional distress, etc. damages was

prudent because those claims would be unsuitable for class treatment. With confirmation

that named plaintiffs do not intend to seek emotional distress damages or out-of-pocket costs

for retesting or medical treatment, there is no conflict between named plaintiffs and the

putative class.

         The court finds that the adequacy prerequisite is established.

II.      Rule 23(b)(3) Requirements

         Having met the Rule 23(a) prerequisites, plaintiffs must show that they also meet the

Rule 23(b)(3) requirements. Rule 23(b)(3) requires that "the plaintiff . . . establish 'that the

questions of law or fact common to class members predominate over any questions affecting


      'Walgreens' Opposition to Plaintiffs' Motion for Class Certification at 32, Docket
No. 322.

SEALED Order — Motion for Class Certification                                             - 14 -
                                                                                                   (46 of 56)
       Case:
      Case
     Case:   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                            369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20 Page43
                                                                      46of
                                                                   Page  of53
                                                                        15  56
                                                                            of 25



only individual members, and that a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.' Just Film, 847 F.3d at 1115 (quoting

Fed. R. Civ. P. 23(b)(3)).

       A. Predominance

       'The predominance inquiry focuses on the relationship between the common and

individual issues and tests whether proposed classes are sufficiently cohesive to warrant

adjudication by representation. ' Senne v. Kansas City Royals Baseball Corp., 934 F.3 d 918,

927 (9th Cir. 2019) (quoting Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 944

(9th Cir. 2009)). "In determining whether the predominance requirement is met, courts have

a 'duty to take a close look at whether common questions predominate over individual ones'

to ensure that individual questions do not 'overwhelm questions common to the class.' Id.

(quoting Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013)). "If the main issues in a case

require the separate adjudication of each class member's individual claim or defense, a

Rule 23(b)(3) action would be inappropriate[.]" Zinser v. Accufix Research Institute, Inc.,

253 F.3d 1180, 1189 (9th Cir. 2001) (citation omitted). "[T]he predominance criterion is far

more demanding" than the typicality and commonality requirements of Rule 23(a). Amchem

Products, 521 U.S. at 624.

       Plaintiffs argue that all of the claims for which they seek certification are well-suited

to class-wide adjudication through common proof and will not depend on the individual

circumstances of the putative Class members. Defendants disagree.

       Plaintiffs seek class certification as to their RICO claim, three statutory claims, and

two battery claims. The RICO and statutory fraud/false advertising claims are all founded

upon fraud; and these claims, as well as the two battery claims, are all founded upon the fact

question of whether or not Theranos' blood testing program was market-ready. Plaintiffs


SEALED Order — Motion for Class Certification                                             - 15 -
                                                                                                   (47 of 56)
       Case:
      Case
     Case:   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                            369 Filed      1-3, Page
                                                 Filed07/10/20
                                                       03/06/20  Page44
                                                                      47of
                                                                   Page  of53
                                                                        16  5625
                                                                            of



claim that the program was not market-ready due to problems with the technology, facilities,

equipment, and personnel and that defendants misled all of their customers as to the

reliability of the blood testing program. The focus of plaintiffs' case will be common proof

as to the efficacy of the Theranos/Walgreens blood testing program. The accuracy of

individual tests is not relevant to plaintiffs' theory that no one could rely upon blood testing

done by Theranos and Walgreens.

       Plaintiffs have structured their claims (and in particular the RICO and battery claims)

in a fashion which will more probably than not minimize, if not completely eliminate,

individual issues or claims. For example, plaintiffs' RICO and statutory claims will seek

compensatory damages limited to the cost of tests performed by Theranos and Walgreens,

and, where available as a matter of law, punitive or exemplary damages and multiple

damages, all of which can be determined on a class basis.28 Plaintiffs (both named and

putative class members) will not seek damages for emotional distress, additional testing, or

follow-up medical care which are likely to vary widely as to each individual. Such damages

are not suitable for class action.

       Plaintiffs also seek battery damages on a class-wide basis and contend that no

individualized showing of harm is necessary. This too is an appropriate election in support

of a class action. "The traditional rule for battery cases is that general damages or presumed

damages of a substantial amount can be recovered merely upon showing that the tort was

committed at all." Johnson v. Pankratz, 2 P.3d 1266, 1269 (Ariz. Ct. App. 2000) (citation



        28The cost of individual blood testing will of course vary; but that information is
readily available from defendants' records. The fact that some Arizona plaintiffs have been
reimbursed for the cost of their testing as a result of litigation commenced by the Attorney
General of the State of Arizona will give rise to potential offsets if plaintiffs prevail. The
latter will be a matter for claims administration.

SEALED Order — Motion for Class Certification                                             - 16 -
                                                                                                   (48 of 56)
        Case:
       Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page45
                                                                       48of
                                                                    Page  of53
                                                                         17  56
                                                                             of 25



omitted). Plaintiffs are seeking "dignity damages," measured by an "ordinary person"

standard and not each individual's experience. Id. Thus, no individualized inquiry as to

damages will be required. See,        , Mays v. Wal-Mart Stores, Inc., 330 F.R.D. 562, 581

(C.D. Cal. 2019) (because statutory claim challenging inaccuracy of wage statements relied

on "reasonable person" standard, "[the p]laintiff can demonstrate injury for the alleged

violation . . . on a class-wide basis").     As to plaintiffs' battery claims, it is plaintiffs'

contention that their consent to treatment was voided because of their mistaken belief, based

upon Theranos/Walgreens' misrepresentations concerning the blood testing program.

Plaintiffs' battery claims, like the other four claims for which they seek certification, are

founded upon the same, common issue of the reliability of the Theranos/Walgreens' blood

testing program.

       Walgreens' arguments in opposition to class certification are, by and large, founded

upon the contention that some of the plaintiffs and putative class members received accurate

test results, and that not all blood testing was done at a Theranos lab or done by the Edison

device. These arguments are flawed because plaintiffs' claims are based upon the contention

that they have been damaged because of unreliable tests. Plaintiffs aptly point out that

reliability is not the same thing as accuracy. Plaintiffs' theory of liability is not based upon

allegations that the blood tests were not accurate.

       At this juncture, "[t]he crucial point is [not] whether [plaintiffs'] theory is right or

wrong," but whether "it is something that can be decided on a class-wide basis." In re

Optical Disk Drive Antitrust Litig., Case No. 3:10-md-2143 RS, 2016 WL 467444, at *11

(N.D. Cal. Feb. 8, 2016). The court finds that common proof, and therefore common issues

of fact, predominate as to plaintiffs' RICO claim, the statutory claims, and the battery claims.




SEALED Order — Motion for Class Certification                                             - 17 -
                                                                                                 (49 of 56)
       Case:
      Case
     Case:   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                            369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20 Page46
                                                                      49of
                                                                   Page  of53
                                                                        18  56
                                                                            of 25



       B.     Superiority

       "In determining superiority, courts must consider the four factors of Rule 23(b)(3)."

Zinser, 253 F.3d at 1190. These factors are:

                 (A) the class members' interests in individually controlling
              the prosecution or defense of separate actions;

                (B) the extent and nature of any litigation concerning the
              controversy already begun by or against class members;

                 (C) the desirability or undesirability of concentrating the
              litigation of the claims in the particular forum; and

                 (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3). "A consideration of these factors requires the court to focus on the

efficiency and economy elements of the class action so that cases allowed under subdivision

(b)(3) are those that can be adjudicated most profitably on a representative basis." Zinser,

253 F.3d at 1190 (citation omitted).

       1. Rule 23(b)(3)(A)

       "The first factor is the interest of each member in 'individually controlling the

prosecution or defense of separate actions." Id. (quoting Fed. R. Civ. P. 23(b)(3)(A)).

"Where damages suffered by each putative class member are not large, this factor weighs in

favor of certifying a class action." Id.

       Litigation costs in this case have been and will continue to be substantial. Given the

limitations on compensatory damages to which the plaintiffs have agreed (claims for

emotional distress, follow-up blood tests, and/or further medical evaluation are not being

pursued), what is left are individual plaintiffs' claims for the cost of blood testing by

Walgreens and Theranos, an amount that is relatively small. For example, plaintiff D.L. paid




SEALED Order — Motion for Class Certification                                           - 18 -
                                                                                                 (50 of 56)
       Case:
     Case:
      Case   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                            369 Filed      1-3, Page
                                                 Filed07/10/20
                                                       03/06/20  Page47
                                                                      50of
                                                                   Page  of53
                                                                        19  56
                                                                            of 25



$166.24 for Theranos blood testing.' Other plaintiffs could have paid much less, given that

the average reimbursement check as a result of the Consent Decree obtained by the Arizona

Attorney General was $60.92.30 As a consequence, there is a substantial disparity between

litigation costs and what plaintiffs hope to recover. It is unlikely that individual claims

would ever be pursued.

       This factor weighs in favor of finding that a class action would be superior.

       2. Rule 23(b)(3)(B)

       "The second factor is 'the extent and nature of any litigation concerning the

controversy already commenced by or against members of the class."' Zinser, 253 F.3d at

1191 (quoting Fed. R. Civ. P. 23(b)(3)(B)). "This factor counsels against certification if,

despite the class action, a multiplicity of suits will continue through judicial proceedings."

Protectmarriage.Com v. Bowen, 262 F.R.D. 504, 509 (E.D. Cal. 2009).

       The court has not been made aware of any individual litigation between a potential

class member and any of the defendants. However, the Attorney General of the State of

Arizona did commence litigation against Theranos, in which Theranos was required to

reimburse potential Arizona class members for the cost of blood tests. That litigation did not

comprehend the full scope of damages that might be available if plaintiffs' motion for class

certification is granted. Treble damages are potentially available if a RICO claim is

established, and punitive damages are potentially available if a battery/medical battery claim




       'Exhibit 23, McCall Declaration, Docket No. 295.
       30Dec. 14, 2017 Press Release, available at http://azag.gov/press-release/76000-
arizonians-receive-46-million-Theranos-refund-checks (last visited 3/3/2020).

SEALED Order — Motion for Class Certification                                           - 19 -
                                                                                                    (51 of 56)
       Case:
      Case
     Case:    20-80057, 03/20/2020,
            5:18-cr-00258-EJD
           2:16-cv-02138-HRH        ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                            369 Filed       1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page48
                                                                       51of
                                                                    Page  of53
                                                                         20  5625
                                                                             of



and/or an Arizona statutory fraud claim is established.' In addition, the Attorney General's

action did not provide any relief to any plaintiff for battery or medical battery suffered by

members of the putative Edison Subclass. Likewise, Walgreens, Holmes, and Balwani were

not involved in the Arizona Attorney General's enforcement action.

       Because it is entirely clear that a multiplicity of individual suits against one or more

of the defendants is highly unlikely, this factor weighs in favor of finding that a class action

would be superior.

       3. Rule 23(b)(3)(C)

       "The third factor is 'the desirability or undesirability of concentrating the litigation

of the claims in the particular forum." Zinser, 253 F.3d at 1191 (quoting Fed. R. Civ.

P. 23(b)(3)(C)).

       Plaintiffs are both Arizona and California residents and are asserting claims under

both Arizona and California law. None of the defendants resides in Arizona; however, as to

the Arizona plaintiffs, Arizona was the center of Theranos' and Walgreens' initial roll-out

of the blood testing program. Theranos had a subsidiary testing program and a laboratory in

Palo Alto, California.

       There maybe substantial evidence in other jurisdictions. Nevertheless, the court finds

it unlikely that related private litigation would be instituted anywhere else; and what

plaintiffs propose in this case will in fact concentrate private, civil litigation in this court.

       This factor weighs in favor of finding a class action in Arizona to be superior.




       31Punitive damages are not available under California's Unfair Competition Law or
False Advertising Law. Anunziato v. Emachines, Inc., 402 F. Supp. 2d 1133, 1137 (C.D.
Cal. 2005).

SEALED Order — Motion for Class Certification                                              - 20 -
                                                                                                   (52 of 56)
       Case:
      Case
     Case:    20-80057, 03/20/2020,
            5:18-cr-00258-EJD
           2:16-cv-02138-HRH        ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                            369 Filed       1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page49
                                                                       52of
                                                                    Page  of53
                                                                         21  5625
                                                                             of



       4. Rule 23(b)(3)(D)

       "The fourth factor is 'the difficulties likely to be encountered in the management of

a class action."' Zinser, 253 F.3d at 1192 (quoting Fed. R. Civ. P. 23(b)(3)(D)). "If each

class member has to litigate numerous and substantial separate issues to establish his or her

right to recover individually, a class action is not 'superior.'" Id.

       As finally proposed by plaintiffs in their motion for class certification and oral

argument, the right to recovery by individual class members will depend upon common

evidence. To the extent that individualized proof of claims may have to be established, the

court finds that evidence of the limited compensatory damage claims which class plaintiffs

are asserting will be found in Walgreens' and Theranos' records. Recourse to individual

records will not be necessary.

       Plaintiffs' theory of their case — that the Theranos blood testing program was not

market-ready and thus not reliable — will require common proof as to Walgreens' and

Theranos' operation of blood testing, not the circumstances of individual plaintiffs. The

accuracy of individual blood test reports is not at issue. Rather, plaintiffs contend that none

of them would have relied on any of the Theranos/Walgreens blood tests had they known

about the myriad of problems with the Theranos blood testing program. With the plaintiffs'

class action claims thus circumscribed, and with compensatory damages excluding those for

emotional distress, retesting, and medical follow-up, the development and presentation of

class plaintiffs' RICO and statutory fraud claims will not present management problems —

they will not present numerous or substantial separate issues. The fact that the statutory fraud

claims involve the law of two different states will not create a management problem because

Arizona and California laws upon which the statutory claims are based are not substantially

different.


SEALED Order — Motion for Class Certification                                             - 21 -
                                                                                                   (53 of 56)
         Case:
        Case
       Case:   20-80057, 03/20/2020,
             5:18-cr-00258-EJD
             2:16-cv-02138-HRH       ID: 11637951,
                                 Document
                                  Document  442-9  DktEntry:
                                              369 Filed      1-3, Page
                                                   Filed07/10/20
                                                         03/06/20  Page50
                                                                        53of
                                                                     Page  of53
                                                                           22 56
                                                                              of 25



        The court is unpersuaded that the calculation of class members' damages would

render class certification unmanageable in this case. Again, as the case has finally been

structured by plaintiffs, class plaintiffs' compensatory damages can be established through

Walgreens' and Theranos' records and will not depend upon individual proof. In the claims

administration process, it will be necessary to take account of refunds received by class

plaintiffs as a consequence of the Arizona Attorney General's litigation. As for the battery/

medical battery claims of plaintiffs, individualized presentations will not be necessary, for

plaintiffs, as discussed above, are seeking general damages. If plaintiffs prevail and recover

general damages for battery or if they prevail and recover treble or punitive damages, the

individual allocation of such recoveries is a matter for claims administration and will not

render a trial unmanageable. The fact that some separate calculations will be necessary does

not defeat certification. Yokoyama v. Midland Nat'l Life Ins. Co., 594 F.3d 1087, 1094 (9th

Cir. 2010).

        With the plaintiffs' claims as to which certification is sought reduced to the RICO,

the Arizona and California statutory fraud, and the battery medical battery claims, the court

finds that this fourth factor — manageability of the case — is established.

        All four superiority factors weigh in favor of finding a class action superior as to the

six claims for which plaintiffs seek certification. Thus, the court finds that plaintiffs have

established by a preponderance of the evidence that a class action would be superior as to

those six claims.

III.    Class Definitions

        Plaintiffs' second amended complaint proposes class and subclasses defined as

follows.




SEALED Order — Motion for Class Certification                                             - 22 -
                                                                                                  (54 of 56)
        Case:
       Case
      Case:   20-80057, 03/20/2020,
            5:18-cr-00258-EJD
            2:16-cv-02138-HRH       ID: 11637951,
                                Document
                                 Document  442-9  DktEntry:
                                             369 Filed      1-3, Page
                                                  Filed07/10/20
                                                        03/06/20  Page51
                                                                       54of
                                                                    Page  of53
                                                                         23  5625
                                                                             of



              Class: All purchasers of Theranos testing services, including
              consumers who paid out-of-pocket, through health insurance, or
              through any other collateral source (collectively, "purchasers").

              Arizona Subclass: All purchasers of Theranos testing services
              in Arizona.

              California Subclass: All purchasers of Theranos testing services
              in California.

              Edison Subclass: All purchasers of Theranos testing services
              who were subjected to "tiny" blood draws.[32]

       The parties disagree as to whether plaintiffs have adequately defined ascertainable

classes. In the Ninth Circuit, there is no "ascertainability" requirement. 13riseno v. ConAgra

Foods, Inc., 844 F.3d 1121, 1124-25 n.4 (9th Cir. 2017). Rather, the "only issue" for the

court to decide is whether there is "an administratively feasible way to identify class

members." Id. Here, the court finds that discovery and discoverable records of Walgreens

and Theranos and records of the Arizona Attorney General's reimbursement litigation are

sufficiently detailed as to make it administratively feasible to identify class members.

IV.    Rule 23(g): Identification of Class Representatives; Appointment of Class Counsel.

       At the conclusion of their motion for class certification, counsel move for the

appointment of class representatives and class counsel. This motion is granted.

       Class representatives for the Class are A.R., B.P., B.B., D.L., R.G., S.J., and S.L.

       Class representatives for the Arizona Subclass are B.P., B.B., D.L., R.G., S.J. and S.L.

       The class representative for the California Subclass is A.R.

       Class representatives for the Edison Subclass are B.P. and S.J.

       The law firms of Lieff Cabraser Heimann & Bernstein, LLP, and Keller Rohrback,

LLP, seek appointment as class counsel. Defendants have not taken a position with respect


       32Second Amended Consolidated Class Action Complaint at 86, Docket No. 159.

SEALED Order — Motion for Class Certification                                            - 23 -
                                                                                                   (55 of 56)
       Case:
      Case
     Case:   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                            369 Filed      1-3, Page
                                                 Filed07/10/20
                                                       03/06/20  Page52
                                                                      55of
                                                                   Page  of53
                                                                         24 56
                                                                            of 25



to this appointment. Based upon experience with the Keller firm in a prior case and with

both firms in the several years that this case has been pending, the court is satisfied that the

Lieff and the Keller firms are highly experienced class action counsel, both of which have

the necessary resources and knowledge for the effective management and presentation of this

case. The law firms of Lieff Cabraser Heimann & Bernstein, LLP, and Keller Rohrback,

LLP, are hereby appointed as class counsel.

                                          Conclusion

       The court, having found that the prerequisites for a Rule 23(a) class action have been

established, and that,the Rule 23(b)(3) requirements that questions of law and fact common

to class members predominate over questions affecting only individual members and that a

class action is superior to other available methods for fairly and efficiently adjudicating the

controversy have been established, grants plaintiffs' motion for class certification as to:

       (1)    Plaintiffs' First Cause of Action (omission-based Arizona Consumer

              Fraud Act claim),

       (2)    Plaintiffs' Third Cause of Action (battery claim),

       (3)    Plaintiffs' Ninth Cause of Action (RICO claim),

       (4)    Plaintiffs' Tenth Cause of Action (California Unfair Competition Law

              claim),

       (5)    Plaintiffs' Eleventh Cause of Action (California False Advertising Law

              claim), and

       (6)    Plaintiffs' Fourteenth Cause of Action (medical battery claim).

       The certified classes are:

              Class: All purchasers of Theranos testing services, including
              consumers who paid out-of-pocket, through health insurance, or
              through any other collateral source (collectively, "purchasers")


SEALED Order — Motion for Class Certification                                             - 24 -
                                                                                                   (56 of 56)
       Case:
      Case
     Case:   20-80057, 03/20/2020,
           5:18-cr-00258-EJD
           2:16-cv-02138-HRH       ID: 11637951,
                               Document
                                Document  442-9  DktEntry:
                                           369 Filed       1-3, Page
                                                 Filed07/10/20
                                                       03/06/20  Page53
                                                                      56of
                                                                   Page  of53
                                                                        25  5625
                                                                            of



             between November 2013 and June 2016. The Class is limited
             to pursuing a RICO claim against all defendants and is pre-
             cluded from seeking damages for emotional distress, retesting
             and/or subsequent medical care.

             Arizona Subclass: All purchasers of Theranos testing services
             in Arizona between November 2013 and June 2016. The
             Arizona Subclass is limited to pursuing an omission-based
             Arizona Consumer Fraud Act claim against all defendants and
             is precluded from seeking damages for emotional distress,
             retesting and/or subsequent medical care.

             California Subclass: All purchasers ofTheranos testing services
             in California, between September 2013 and June 2016. The
             California Subclass is limited to pursuing California Unfair
             Competition Law and False Advertising Law claims against all
             defendants and is precluded from seeking damages for emo-
             tional distress, retesting and/or subsequent medical care.

             Edison Subclass: All purchasers of Theranos testing services
             who were subjected to "tiny" blood draws between
             September 2013 and June 2016. The Edison Subclass is limited
             to pursuing battery and medical battery claims against defen-
             dants Theranos and Walgreens and is precluded from seeking
             damages for emotional distress, retesting and/or subsequent
             medical care.

      Class representatives are:

      Class representatives for the Class are A.R., B.P., B.B., D.L., R.G., S.J., and S.L.

      Class representatives for the Arizona Subclass are B.P., B .13 , D.L R.G., S . J. and S.L.

      The class representative for the California Subclass is A.R.

      Class representatives for the Edison Subclass are B.P. and S.J.

      Class counsel are the law firms of: Lieff Cabraser Heimann & Bernstein, LLP, and

Keller Rohrback, LLP.

      DATED at Anchorage, Alaska, this 5th day of March, 2020.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




SEALED Order — Motion for Class Certification                                             - 25 -
